Citation Nr: 0409075	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  97-20 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to service connection for a low back disability.

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
REMAND

The veteran had active duty from December 1965 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In a March 2003 decision, the Board denied service connection 
for a low back disability and a bilateral foot disability.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
October 2003 Order, the Court vacated the Board's March 2003 
decision and remanded the appeal to the Board for 
readjudication consistent with a Joint Motion for Remand 
filed by the parties to the case.

In a December 2003 letter, the Board informed the veteran 
that he had the opportunity to submit additional argument 
and/or evidence in support of his appeal before the Board 
proceeded with further review.  He was provided with ninety 
days in which to do so.  In March 2004, the veteran's 
attorney submitted written argument in support of his claim 
for the file along with a physician's statement which was not 
previously of record.

The joint motion for remand notes that the veteran should be 
afforded a VA examination where the examiner is able to view 
the current disability in relation to its history, meaning an 
examination where a clinical examination of the veteran 
himself is conducted in conjunction with a thorough review of 
documentary evidence reflecting the veteran's medical 
history.  In this case, the veteran was provided with a VA 
examination in 2002.  However, the examiner indicated that a 
1973 examination report could not be located in the claims 
folder.  Thus, another examination should be provided to the 
veteran.



To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
orthopedic examination to identify the 
nature and etiology of any low back 
and/or bilateral foot disability.  All 
tests and studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination.  The 
claims file must be made available to the 
examiner for review before the 
examination.  The examiner should review 
and attempt to reconcile the medical 
evidence contained in the claims file, 
specifically the 1959 report by Dr. 
Atkins, the service medical records, the 
1973 and 2002 VA examination reports and 
the August 2000 and March 2003 private 
chiropractor reports.  The examiner is 
requested to form an opinion as to 
whether current foot and/or low back 
disability is more likely, less likely or 
as likely as not related to service or 
any incident therein.  

2.  After the development requested above 
has been completed, the RO should again 
review the record, to include the newly-
submitted medical opinion in support of 
the veteran's claims.  If either benefit 
sought on appeal remains denied, the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.




		
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


